FILED
                               NOT FOR PUBLICATION                          OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE ADOLFO LAMAS RIVERA;                          No. 06-75248
AGUEDA VELAZQUEZ DE LAMAS,
                                                   Agency Nos. A095-192-203
               Petitioners,                                    A075-645-758

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Adolfo Lamas Rivera and Agueda Velazquez De Lamas, husband and

wife and natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s

decision denying their motion to reopen based on ineffective assistance of counsel.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed more than 90 days after the final

administrative order was entered in their case, see 8 C.F.R. § 1003.23(b)(1), and

petitioners failed to demonstrate that they were eligible for equitable tolling of the

motions deadline, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                     06-75248